Citation Nr: 0635031	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-28 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges entitlement to a disability rating in 
excess of 40 percent for his service-connected lumbar spine 
degenerative disc disease.  In August 2006, the veteran 
testified that in the past twelve months he experienced 
incapacitating episodes approximately 65 percent of the time.  
Review of the medical evidence of record demonstrates that VA 
treatment records from December 2001 to February 2005 have 
been associated with the claims folder.  Thus, pursuant to 
VA's duty to assist the veteran, complete and current 
treatment records, relevant to the issues on appeal, should 
be obtained.  38 U.S.C.A. § 5103A(a),(b),(c) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).  It is also noted that the 
veteran's private certified nurse assistant, [redacted]
[redacted], testified that she had been treating the veteran over 
the past six years and that in the past twelve months he had 
experienced incapacitating episodes approximately 65 percent 
of time, over the past year.  The RO should attempt to 
acquire any available treatment records from Ms. [redacted]. 

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain complete and 
current VA treatment records as of 
February 2005 and all available records 
from [redacted].

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected lumbar 
spine degenerative disc disease.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  The examiner is requested to 
identify all symptoms that are related to 
the veteran's service-connected lumbar 
spine degenerative disc disease.

The examiner is requested to set forth in 
degrees of excursion any limitation of 
motion of the veteran's low back that is 
related to his service-connected 
disability. The examiner is also requested 
to do the following:  (1) express an 
opinion as to whether pain that is related 
to the veteran's lumbar spine disability, 
could significantly limit the functional 
ability of the low back during flare-ups or 
when the low back is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion due 
to pain on use or during flare-ups; and (2) 
determine whether as a result of the 
service-connected lumbar spine disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion with 
respect to whether or not these factors 
result in additional loss of range of 
motion, it should be so stated.

The examiner should state whether there are 
any abnormal neurological findings 
pertaining to the lumbar spine disability, 
i.e., symptoms reflective of incomplete or 
complete paralysis of the sciatic nerve, 
including any degree of incomplete 
paralysis if demonstrated.

The examiner is also requested to indicate 
whether the lumbar spine disability results 
in incapacitating episodes that are defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  If 
incapacitating episodes are identified, the 
examiner is requested to indicate the total 
duration of episodes and the frequency of 
episodes.

The examiner is also requested to offer an 
opinion as to whether the veteran's 
service-connected lumbar spine disability, 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
to the veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


